IN THE SUPREME COURT OF THE STATE OF NEVADA


                 MICHAEL LOUIS MADDEN,                                 No. 66822
                 Appellant,
                 vs.
                 CONSTANCE BRANCH,
                 Respondent.
                                                                             FILED
                                                                             JAN 1 5 2016
                                                                            TRACIE K. UNDEMAN
                                                                         CLERK OF SUPREME COURT
                                                                        BY
                                                                                3
                                                                                U -1Qa—
                                                                             1-1-   yn u.
                                        ORDER OF AFFIRMANCE
                             This is an appeal from a district court judgment on a short
                 trial jury verdict in a tort action. Eighth Judicial District Court, Clark
                 County; Nancy L. Allf, Judge.
                             Appellant challenges a number of evidentiary rulings by the
                 short trial judge. Having reviewed the parties' briefs and appendices, we
                 conclude that appellant has not shown that the judge abused his
                 discretion regarding the challenged evidentiary rulings.     See Las Vegas
                 Metro. Police Dep't v. Yeghiazarian, 129 Nev., Adv. Op. 81, 312 P.3d 503,
                 507 (2013) (stating that a district court's decision to exclude evidence is
                 reviewed for abuse of discretion and will not be overturned "absent a
                 showing of palpable abuse" (quotation omitted)).
                             First, the judge did not abuse his discretion in excluding
                 appellant's expert's accident reconstruction report and testimony on the
                 basis that the report and testimony did not meet the               Hallmark z.).
                 Eldridge, 124 Nev. 492, 189 P.3d 646 (2008), assistance requirement as
                 appellant did not show that the report and testimony were the product of
                 reliable methodology. Id. at 500-02; 189 P.3d at 651-53. Next, the order
                 denying appellant's motion to exclude the testimony of respondent's
                 treating physicians and documents on which they relied was not an abuse
SUPREME COURT
     OF
   NEVADA        of discretion as appellant did not argue or show that the treating
031 1947A   ce
                physicians' testimony exceeded the scope of opinions the physicians
                formed in the course of treating respondent. FHC1, LLC v. Rodriguez, 130
                Nev., Adv. Op. 46, 335 P.3d 183, 189 (2014). We have considered
                appellant's remaining arguments regarding the evidentiary rulings and
                conclude that they are either without merit, are not supported by the
                record, or lack the development necessary for this court to give them
                meaningful consideration.    See Edwards v. Emperor's Garden Rest., 122
Nev. 317, 330 n.38, 130 P.3d 1280, 1288 n.38 (2006) (explaining that it is
                appellant's responsibility to present cogent arguments supported by
                salient authority in furtherance of the appellant's position on appeal); see
                also NRAP 28(e)(1) ("every assertion in briefs regarding matters in the
                record shall be supported by a reference to the page and volume number, if
                any, of the appendix where the matter relied on is to be found").
                            Appellant also argues that he is entitled to a new trial on the
                basis that it was plain error for the short trial judge to allow respondent's
                counsel to express his opinion regarding the jury's consideration of the
                earlier arbitration award in closing arguments. Appellant has not shown
                that he moved for a new trial on this basis, however, and thus appellant
                has waived this issue on appeal. Old Aztec Mine, Inc. v. Brown, 97 Nev.
49, 52, 623 P.2d 981, 983(1981) ("A point not urged in trial court • • . is
                deemed to have been waived and will not be considered on appeal."); see
                also NRAP 28(e)(1). Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                                                        J.
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                  cc: Hon. Nancy L. Allf, District Judge
                       Janet Trost, Settlement Judge
                       Law Offices of Katherine M. Barker
                       Gabroy Law Offices
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A    me